United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Irving, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-166
Issued: May 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2013 appellant, through counsel, filed a timely appeal from a May 23,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a degenerative cervical or
lumbar disc, bilateral shoulder or right knee conditions causally related to his employment injury
of April 3, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 5, 2012 appellant, a 36-year-old special agent, filed a claim alleging that he
injured his low back, middle back, neck and right knee on April 3, 2012 when the vehicle he was
driving was struck from behind by another motor vehicle.
In an April 6, 2012 report, John W. East, an osteopath, examined appellant, related the
history of injury and advised that he had complaints of neck, middle and lower back pain and
bilateral leg pain, which he rated as an eight on a scale of one to ten. Appellant stated that the
pain was aching, burning, and throbbing and was worsened with bending, standing or walking.
Dr. East advised that appellant experienced this discomfort since the aftermath of the April 3,
2012 automobile accident. Appellant was at status post cervical flexion-extension injury and
postmotor vehicle collision. Dr. East diagnosed bilateral L5 radiculopathy, bilateral L4-S1 facet
arthritis, mechanical low back pain, bilateral splenius cervical trigger points, bilateral C4-6 facet
arthritis and bilateral C5 radiculopathy.
On April 18, 2012 OWCP accepted the following conditions: thoracic or lumbosacral
neuritis or radiculitis; brachial neuritis or radiculitis; displacement of lumbar intervertebral disc
without myelopathy; and displacement of lumbar intervertebral disc without myelopathy.
In a June 12, 2012 report, Dr. East stated that appellant had complaints of severe pain, a
nine on a scale of one to ten, in his neck, arms, shoulders, face, right knee, low back and both
legs. He diagnosed cervical multilevel disc protrusions, unchanged; L4-5 and L5-S1 disc
protrusions, unchanged; right knee medial meniscus tears, active; bilateral labral tears, active;
bilateral temporomandibular joint (TMJ) subluxation, active; and nonrestorative sleep, active.
Dr. East recommended that appellant be referred for an orthopedic consultation for his shoulders
and right knee in order to determine if he would benefit from surgery. He recommended an
orthodontic evaluation for the TMJ dysfunction. Dr. East advised that appellant underwent a
magnetic resonance imaging (MRI) scan of his shoulders which demonstrated a superior labral,
anterior to posterior (SLAP) lesion in the left shoulder and rotator cuff tendinopathy with mild
partial thickness tearing, and osteoarthritis at the acromioclavicular (AC) joint. An MRI scan of
the right shoulder showed labral degeneration and tear mild-to-moderate hypertrophic change of
the AC joint. An MRI scan of the TMJ showed degenerative changes at the articular disc.
Dr. East stated that the disc might be subluxed anteriorly in the closed position and reduced in
the open position bilaterally. He advised that an MRI scan of the right knee revealed a radial tear
of the medial meniscus.
Dr. East opined that, because appellant had no medical records or history of jaw, right
knee, neck, or back pain, the symptoms he was experiencing were the result of the motor vehicle
collision of April 3, 2013.
In a report received by OWCP on August 15, 2012, Dr. East stated that he began treating
appellant on April 5, 2012 for several injuries incurred after being rear-ended in a motor vehicle
accident on April 3, 2012. Appellant had complaints of headaches, clicking in his jaw, pain in
the neck and back, pain in both shoulders, pain in his right knee and pain on the top of both feet.
At the time of his initial visit, Dr. East’s primary concern was to diagnose and treat appellant’s
neck and back. He subsequently addressed additional injuries. Appellant returned on May 21,

2

2012 for a follow-up visit, at which time Dr. East evaluated him for headaches, pain in his jaw,
pain in both shoulders and pain in his right knee. Dr. East administered cortisone injections in
both of appellant’s shoulders in an attempt to relieve the pain. On May 30, 2012 appellant had
MRI scans of his jaw, both shoulders and right knee. Dr. East recommended that the following
conditions be accepted: headaches, occipital neuralgia caused by whiplash: other syndromes
affecting cervical region; TMJ; left shoulder, possible SLAP tear; superior glenoid labrum
lesion; rotator cuff tear; partial tear of rotator cuff; right shoulder, possible SLAP tear; superior
glenoid labrum lesion; right knee, attenuated/torn; other tear of cartilage or meniscus of knee
current; large radial tear in medial meniscus; tear of medial meniscus knee, current; possible
inferior tear in posterior horn; derangement of posterior horn of medial meniscus.
In order to determine whether the diagnosed conditions related to the accepted April 3,
2012 work injury, OWCP referred appellant for a second opinion examination to Dr. Donald
Mauldin, Board-certified in orthopedic surgery. In an October 9, 2012 report, Dr. Mauldin
reviewed the medical history and the statement of accepted facts and listed findings on
examination. He advised that appellant initially stated that he had neck and back pain and
burning in his feet; however, he subsequently described pain to his shoulders and right knee.
Dr. Mauldin noted that the records from the emergency center on the date of injury showed that
appellant was diagnosed with a neck, back and bilateral foot strains, with no mention of any
shoulder or right knee problems. He noted that Dr. East initially diagnosed cervical and lumbar
spine strains, with lumbar radiculopathy and cervical radiculopathy but did not mention any
problems referable to structural damage involving the feet, shoulders or right knee. Dr. Mauldin
advised that a right knee MRI scan showed an attenuated or possible chronic ACL tear and a
radial tear in the midbody of the medial meniscus. A left shoulder MRI scan revealed some
tendinopathy in both shoulders without evidence of any significant acute rotator cuff tears.
Dr. Mauldin stated that appellant began having TMJ pain on the night of the April 3,
2012 work incident. He opined, however, that the only potential injury appellant sustained on
that date was a minor soft tissue strain of the cervical and lumbar spine based on a review of the
damage to his truck and his initial examination findings. Dr. Mauldin advised that there was
nothing to indicate that the mechanism of injury caused any significant bilateral shoulder or right
knee pain. He noted that appellant had prior ACL-type problems with his knee based on the
MRI scan results and there was nothing to establish that the injury or the mechanism of injury
resulted in any internal derangement to the right knee. Dr. Mauldin stated that the lack of any
significant complaints of right knee, TMJ or shoulder pain some three days after the accident
when he was seen by Dr. East would exclude those conditions as being related to the April 3,
2012 injury.
Dr. Mauldin found that the only conditions causally related to the April 3, 2012 injury
were a soft tissue strain of the cervical and lumbar spine. He advised that he would not expect
significant structural damage to those areas. The cervical and lumbar spine findings shown on
the MRI scan were degenerative in nature, not secondary to any specific injury, and were not
permanently aggravated by the April 3, 2012 incident. Dr. Mauldin advised that all other
complaints referable to the shoulders, knees and feet were not related to appellant’s accepted
claim.

3

OWCP found that there was a conflict in medical opinion between Dr. East and
Dr. Mauldin, the second opinion physician, as to the conditions causally related to the April 3,
2012 employment injury. On February 4, 2013 it referred her to Dr. O. Doak Raulston, Boardcertified in orthopedic surgery, for a referee medical examination. When asked to identify any
additional conditions or diagnoses which could have resulted and should be accepted as arising
from the April 3, 2012 work incident, Dr. Raulston listed the following conditions: degenerative
disc disease C3 through C5, mild; degenerative disc disease at L5 and L5-S1, mild; bilateral
shoulder subluxation, by history; tendinopathy of both shoulders, chronic; tear of the posterior
labrum, right shoulder; torn medial meniscus and anterior cruciate ligament right knee; and
temporal mandible dysfunction. When asked to identify any additional conditions or diagnoses
which did not result from the April 3, 2012 work incident, Dr. Raulston stated:
“The degenerative disc disease found on the MRI [scans] of the cervical and
lumbar spine measured [two] and at the most [three] millimeters in AP diameter,
none of which seemed to be compressing any neural elements and no
degenerative joint changes were described. In my opinion, in all reasonable
probability, these bulges were not caused by the April 3, 2012 work incident.
“As far as the subluxation of the shoulders, it is possible but not probable, in my
opinion, that the force involved, which as far as I can tell was not a high speed
collision, would not be sufficient to tear the capsules and render the joints
unstable. I think the tendinopathy in both shoulders is chronic in nature and no
specifically caused by the accident.
“As far as the knee, the right knee sitting with the knee flexed hitting the
dashboard, if the force was directed in the patellofemoral joint, I do not feel this
would cause any ligamentous injury nor a meniscal tear. If the force was indeed
borne primarily by the proximal tibia, the ligament involved would be the
posterior cruciate ligament and not the anterior. Again, this would be unlikely to
cause a meniscal tear. As far as the TMJ, it is possible that[,] when he was
anticipating the accident, he had his jaws clenched. With the jolt, it is reasonable
to assume that there might be some strain through the TMJ joints, which could
have led to some dysfunction. However, on this, I think the oral surgeon would
be in a much better position to relate any causal relationship of the collision with
the TMJ dysfunction.”
By decision dated May 23, 2013, OWCP found that appellant failed to establish injuries to
his right knee or both shoulders due to the April 13, 2012 injury. It found that he had submitted
sufficient medical evidence to further develop the claim for the TMJ condition. OWCP did not
make any specific findings regarding the claimed cervical and lumbar degenerative disc
conditions.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.5
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.6 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.7 Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant,8 must be one of reasonable medical certainty,9 and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See Joe T. Williams, 44 ECAB 518, 521 (1993).

6

Id.

7

See Naomi A. Lilly, 10 ECAB 560, 572-73 (1959).

8

William Nimitz, Jr. 30 ECAB 567, 570 (1979).

9

See Morris Scanlon, 11 ECAB 384, 385 (1960).

10

See William E. Enright, 31 ECAB 426, 430 (1980).

5

It is not necessary to provide a significant contribution of employment factors for the
purpose of establishing causal relationship.11
Once OWCP starts to procure a medical opinion, it must complete the process.12
ANALYSIS
OWCP accepted appellant’s claim for thoracic or lumbosacral neuritis or radiculitis;
brachial neuritis or radiculitis; displacement of lumbar intervertebral disc without myelopathy;
and displacement of lumbar intervertebral disc without myelopathy. The issue of whether he
sustained a TMJ condition causally related to the April 3, 2012 injury was remanded for further
development of the medical evidence and is not presently on appeal. Appellant also contends
that he also sustained the following conditions due to the April 3, 2012 work incident:
degenerative disc disease C3 through C5; degenerative disc disease at L5 and L5-S1; bilateral
shoulder subluxation; chronic tendinopathy of both shoulders; tear of the posterior labrum, right
shoulder; torn medial meniscus and anterior cruciate ligament, right knee. Appellant’s
representative argues that OWCP erred in finding that the opinion of Dr. Raulston merited the
special weight of an impartial medical examiner. Rather, Dr. Raulston’s opinion was not
sufficient to resolve the conflict in the medical evidence regarding whether appellant’s claimed
additional conditions were causally related to the April 3, 2012 employment injury. Counsel
argues that Dr. Raulston’s opinion is equivocal and contradictory. Further, Dr. Raulston and
Dr. East both indicated that the April 3, 2012 injury was at least partly responsible for the
development of appellant’s claimed conditions.
OWCP found that there was a conflict in medical opinion between Dr. East, appellant’s
treating physician, and Dr. Mauldin, the second opinion physician, as to whether the conditions
of degenerative disc disease C3 through C5; degenerative disc disease at L5 and L5-S1; bilateral
shoulder subluxation; chronic tendinopathy of both shoulders; tear of the posterior labrum, right
shoulder; torn medial meniscus and anterior cruciate ligament, right knee were causally related to
the April 3, 2012 work incident. When such conflicts in medical opinion arise, 5 U.S.C.
§ 8123(a) requires OWCP to appoint a “referee” physician, also known as an impartial medical
examiner. Where there exists a conflict of medical opinion and the case is referred to an
impartial specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, is entitled to special
weight.13 When OWCP secures an opinion from an impartial medical specialist but the opinion
of the specialist requires clarification or elaboration, it has the responsibility to secure a
supplemental report from the specialist for the purpose of correcting the defect in the original
report.
Dr. Raulston noted in his March 1, 2013 report that the conditions of degenerative disc
disease C3-5, degenerative disc disease at L5-S1, bilateral shoulder subluxation, chronic bilateral
11

See Richard E. Simpson, 55 ECAB 490 (2004).

12

See Beth P. Chaput, 37 ECAB 158 (1985); William N. Saathoff, 8 ECAB 769 (1956).

13

Regina T. Pellecchia, 53 ECAB 155 (2001).

6

shoulder tendinopathy, tear of the posterior labrum, right shoulder, and torn medial meniscus and
anterior cruciate ligament of right knee were conditions which should be accepted as work
related and were clearly demonstrated to be the result of the April 3, 2012 motor vehicle
accident. However, he also stated that the claimed degenerative disc conditions, as shown by
bulges on MRI scans, were not caused by the April 3, 2012 work incident. Dr. Raulston advised
that it was possible, but not probable, that with the minimal force involved in the April 3, 2012
incident the subluxation of the shoulders would not be sufficient to tear the capsules and render
the joints unstable. With regard to the right knee, he opined that if the force was directed in the
patellofemoral joint with a flexed knee it would not cause any ligamentous injury or meniscal
tear; if the force was primarily born by the proximal tibia the ligament involved would be the
posterior cruciate ligament and not the anterior, which was also “not likely” to cause a meniscal
tear. The Board finds that Dr. Raulston’s opinion is not sufficient to resolve the conflict in
medical evidence and requires clarification. His responses to OWCP’s questions were brief and
speculative in nature. Accordingly, OWCP’s May 23, 2013 decision is hereby set aside and
remanded for further development. On remand, OWCP should request that Dr. Raulston submit
a well-rationalized, supplemental, clarifying opinion to specifically determine the outstanding
issue in the case, i.e., whether the additional claimed conditions of degenerative disc disease
C3-5, degenerative disc disease at L5-S1, bilateral shoulder subluxation, chronic bilateral
shoulder tendinopathy, tear of the posterior labrum, right shoulder and torn medial meniscus and
anterior cruciate ligament of right knee were conditions causally related to the April 3, 2012
motor vehicle accident and therefore should be accepted as work related.14 After such
development as it deems necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The decision dated May 23,
2013 is therefore set aside and the case is remanded to OWCP for further action consistent with
this decision of the Board.

14

The Board notes that OWCP did not make any findings pertaining to the claimed cervical and lumbar
degenerative disc conditions in its May 23, 2013 decision. On remand, therefore, the Board instructs OWCP to
consider whether these conditions were causally related to the April 3, 2012 work incident.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 23, 2013 is set aside and remanded.
Issued: May 12, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

8

